UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 CARLOS GARCIA,
                                                 No. 6:18-cv-06836-MAT
                                Petitioner,      DECISION AND ORDER
             -vs-

 MATTHEW WHITAKER, Acting Attorney
 General of the United States; THOMAS
 FEELEY, Field Office Director for
 Detention and Removal, Buffalo Field
 Office, Bureau of Immigration and
 Customs Enforcement DEPARTMENT OF
 HOMELAND SECURITY; JEFFREY J. SEALS,
 Facility Director, Buffalo Federal
 Detention Facility,


                           Respondents.


I.    Introduction

      Proceeding pro se, Carlos Garcia (“Garcia” or “Petitioner”)

commenced this habeas proceeding pursuant to 28 U.S.C. § 2241 (“§

2241”) against the respondents (hereinafter, “the Government”)1

challenging his continued detention in the custody of the United

States Department of Homeland Security (“DHS”), Immigration and

Customs Enforcement (“ICE”). For the reasons discussed below, the

request for a writ of habeas corpus is denied, and the Petition

(Docket No. 1) is dismissed without prejudice.

II.   Factual Background and Procedural History


      1

      Pursuant to Federal Rule of Civil Procedure 25(d), William P. Barr,
Attorney General of the United States, is automatically substituted for former
Acting Attorney General Matthew G. Whitaker. The Clerk of Court is requested to
update the case caption to correct the spelling of defendant Jeffrey J. Searls’
surname (“Searls” not “Seals”).
     The factual background below is drawn from the Declaration of

Joseph H. Marchewka (“Marchewka Decl.”) (Docket No. 4-1) and

attached Exhibits (Docket No. 4-2) and documents submitted by

Garcia (Docket Nos. 6-1 to 6-6).

     On or about January 14, 1989, Garcia, a native and citizen of

El Salvador, entered the United States near San Ysidro, California,

without    having   been   admitted   or    inspected   by   an   immigration

officer. On January 15, 1989, Garcia was served in San Diego,

California with an Order to Show Cause, Notice of Hearing, and

Warrant for Arrest of Alien (“OSC”) charging him with being subject

to deportation pursuant to the former Immigration and Nationality

Act (“INA”) 241(a)(2) for entering the United States without

inspection. He was placed in custody with the former Immigration

and Naturalization Service (“INS”) and ordered to appear before an

immigration judge (“IJ”) at a date and time “to be determined.”

     The following day, January 16, 1989, Garcia was released from

INS custody pursuant to an Order of Release on Recognizance (“ROR

Order”).    The ROR Order, read to Garcia in Spanish and signed by

him, directed to him report within 15 days at 9:00 a.m. to the

nearest immigration office to his address (given only as Los

Angeles, California). It does not appear that ever Garcia reported

to immigration authorities as directed.

     About eleven and a half years later, on July 28, 1998, Garcia

pleaded guilty in Suffolk County District Court, State of New York


                                      -2-
10th Judicial District, to violating New York Vehicle and Traffic

Law (“VTL”) § 511.1A (Aggravated Unlicensed Operation of a Motor

Vehicle in the Third Degree) and VTL § 1192.2 (Operating a Motor

Vehicle Under the Influence of Drug or Alcohol). On the former

conviction, he was fined $200; on the latter conviction, he was

sentenced to three years’ probation, fined $500, and had his

driver’s license revoked for six months.

     Garcia appeared in Suffolk County District Court again on

March 7, 2000, and subsequently on October 13, 2000. On both

occasions, he pleaded guilty to violating VTL § 511A.1 (Aggravated

Unlicensed Operation of a Motor Vehicle in the Third Degree) and

was fined $500 and $200 on each conviction, respectively.

     About six years later, on August 18, 2006, Garcia was placed

in immigration removal proceedings and served with a Notice to

Appear (“NTA”) charging him with being subject to removal from the

united states   pursuant   to   INA   §   212(a)(6)(A)(i),   8   U.S.C. §

1182(a)(6)(A)(i), as an alien present in the United States without

being admitted or paroled. Through counsel, Garcia filed an I-589

Application for Asylum based on his fear of persecution in El

Salvador due to his homosexuality and an I-881 Application for

Special Rule Cancellation of Removal under NACARA. He also filed an

I-485 Application to Adjust to Permanent Resident Status. During

this time-period, Garcia was living on Long Island and working




                                  -3-
full-time as a picker in the shipping department Regents Sports

Corporation.

       On July 2, 2010, Garcia was arrested in Suffolk County, New

York   on   multiple   counts   of   selling    drugs      and   firearms.   By

Indictment #1782A-2010, Garcia was charged with Criminal Sale of a

Controlled Substance in the First Degree, two counts of Criminal

Sale of a Controlled Substance in the Second Degree, Criminal Sale

of a Controlled Substance in the Third Degree, Criminal Sale of a

Firearm in the First Degree and Conspiracy in the Fourth Degree

based on his alleged sale of various quantities of on multiple

dates in 2009 and 2010, as well his entry into a conspiracy with

his brother, who resided in Florida, to purchase and sell ten or

more firearms.

       While he was awaiting disposition of this criminal case, he

was detained at the Suffolk County Correctional Facility.                    DHS

officers    encountered   Garcia     there     on   July    8,   2010.   After

interviewing him, DHS officers identified Garcia identified as a

criminal alien and issued a Warrant for Arrest of Alien. On May 12,

2011, an IJ administratively closed Garcia’s pending immigration

removal proceedings in light of his incarceration on the State

criminal charges.

       On March 14, 2012, Garcia pleaded guilty in the New York State

Supreme Court, County of Suffolk, to Criminal Possession of a

Controlled Substance in the First Degree and Criminal Sale of a


                                     -4-
Firearm in the First Degree, in satisfaction of Indictment #1782A-

2010.   On   July   31,   2013,    he    was   sentenced   to   eight   years’

imprisonment and five years’ post-release supervision (“PRS”) on

the drug-sale conviction and nine years’ imprisonment and five

years’ PRS on the weapons-sale conviction. On direct appeal, his

conviction    was   affirmed      by    the    Appellate   Division,    Second

Department, of New York State Supreme Court by order dated June 17,

2015. People v. Garcia, 10 N.Y.S.3d 445 (2d Dep’t 2015).

     On August 22, 2013, DHS officers encountered Garcia at the

Downstate Correctional Facility in Fishkill, New York, where he was

incarcerated. After verifying Garcia’s immigration status, DHS

determined that immigration removal proceedings would be reopened

and a detainer lodged against him. Upon being released from State

custody on March 15, 2018, Garcia was taken into DHS custody.

     By a notice dated April 3, 2018, Garcia, through his attorney,

Laura M. Ortiz, Esq. (“Attorney Ortiz”), was notified that a

hearing pertaining to his removal was scheduled before an IJ on

April 16, 2018. Apparently, Attorney Ortiz filed a motion to

withdraw as counsel on April 9, 2018.

     On April 13, 2018, DHS served Garcia with Additional Charges

of Inadmissibility/Deportability based on INA § 212(a)(2)(A)(i)(I),

8 U.S.C. § 1182(a)(2)(A)(i)(I), as an alien who has been convicted

of a crime involving moral turpitude; INA § 212(a)(6)(A)(i)(II), 8

U.S.C. § ll82(a)(6)(A)(i)(II), as an alien who has been convicted


                                        -5-
of a crime relating to a controlled substance violation; INA §

212(a)(2)(B), 8 U.S.C. § 1182(a)(2)(B), as an alien who has been

convicted of two or more offenses for which the aggregate sentences

to confinement actually imposed were five years or more; and INA §

212(a)(2)(C), 8 U.S.C. § 1182(a)(2)(C), as an alien who is or has

been an illicit trafficker in any controlled substances or who is

or has been a knowing assister, abettor, conspirator, or colluder

with    others   in   illicit   trafficking   in   any   such   controlled

substance.

       On April 16, 2018, an IJ granted Attorney Ortiz’s motion to

withdraw as Garcia’s counsel and re-scheduled the next hearing for

April 23, 2018. At the April 23, 2018 hearing, Garcia appeared

without counsel. The IJ re-scheduled proceedings until May 9, 2018,

to allow Garcia additional time to find an attorney.

       On May 9, 2018, Garcia appeared before an IJ with his new

attorney, Robert Graziano, Esq. (“Attorney Graziano”). The IJ

adjourned the proceedings until June 4, 2018.

       On June 4, 2018, Garcia appeared before IJ Steven J. Connelly

with Attorney Graziano for a master calendar hearing and to be

heard on Garcia’s request for a change in custody status pursuant

to 8 C.F.R. § 236.1(c). Following the hearing, the IJ denied

Garcia’s request for a change in custody status, and Garcia waived

his right to appeal the IJ’s decision. During the master calendar

hearing, Attorney Graziano indicated that Garcia would be applying


                                    -6-
for applications for relief from removal. The IJ set a deadline of

July 31, 2018, for such filings and adjourned further proceedings

until August 21, 2018.

     However, Attorney Graziano did not file applications for

relief from removal on Garcia’s behalf by the July 31st deadline.

Instead, on August 17, 2018, Attorney Graziano filed a motion to

have the IJ accept a late filing.

     On August 21, 2018, Garcia appeared with Attorney Graziano for

a master calendar hearing. The IJ determined that Garcia had

abandoned all relief applications due to his failure to file an

asylum application by the court’s deadline of July 31, 2018. The IJ

also ordered Garcia removed from the United States to El Salvador.

Garcia reserved his right to appeal the IJ’s decision.

     In an order dated September 21, 2018, the IJ denied Garcia’s

motion to reopen his removal proceedings. On September 24, 2018,

Garcia,   through   Attorney   Graziano,   filed   with   the   Board   of

Immigration Appeals (“BIA”) an appeal of the IJ’s order of removal.

Also through counsel, Garcia filed a motion to remand on November

l, 2018, based on ineffective assistance of immigration counsel.

Attorney Graziano conceded that his failure to timely file Garcia’s

asylum application was his fault alone and argued that his error

greatly prejudiced Garcia, who has a strong claim for relief based

on his membership in a particular social group consisting of




                                  -7-
homosexual El Salvadoran men, and his fear of persecution or

torture on that basis.

     In an Order dated January 28, 2019, the BIA granted Garcia’s

motion to remand, finding that it was clear on the face of the

record that his attorney’s failure to timely file the asylum

application   was      ineffective     assistance    of    counsel   because    it

deprived Garcia of his ability to apply for relief from removal.

The BIA further concluded that counsel’s failure to file the asylum

application      by   the   deadline     without     reasonable      explanation

constituted performance so ineffective as to have impinged on the

fundamental fairness of the proceedings. Accordingly, the BIA

directed the IJ to conduct a full and complete hearing on Garcia’s

requests   for    relief.   The    BIA   indicated      that    because   it   was

“remanding    the     record,”    it   would   not   address     Garcia’s   other

arguments on appeal.

     On April 23, 2019, Garcia and Attorney Graziano appeared

before an IJ for a merits hearing on Garcia’s requests for relief

from removal. At the conclusion of the hearing, the IJ denied

Garcia’s   application      for    asylum;     denied     his   application    for

withholding of removal and deferral of removal under Article III of

the Convention Against Torture; and ordered him removed from the

United States to El Salvador. Garcia reserved his right to appeal

the IJ’s decision, but the deadline to file an appeal expired on

May 23, 2019.


                                        -8-
     As of May 17, 2019, the date on which the Government timely

filed an Answer and Return and Memorandum of Law, Garcia had not

filed an appeal with the BIA.

     Meanwhile, on November 22, 2018, Garcia filed his Petition for

a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (“Petition”)

in this Court asserting that his detention violates INA § 241 and

the Interim Regulations (Count One); and his detention violates

substantive due process because he cannot be removed and his

detention therefore is indefinite (Count Two). Garcia requested

this Court issue an order requiring the Government to release him

because there is no likelihood that he will be removed to El

Salvador in the reasonably foreseeable future; and requiring the

Government not to remove Garcia from the Western District of New

York during the pendency of the Petition.

     On May 17, 2019, the Government filed an Answer and Return

(Docket No. 4) along with Exhibits (Docket Nos. 4-1, 4-2 & 4-3) and

a Memorandum of Law (Docket No. 5).

     In response to the Government’s Answer and Return, Garcia

filed a Memorandum of Law (Docket No. 6-1), Declaration (Docket No.

6-2), Exhibits (Docket No. 6-3), Reply (Docket No. 6-4), and

“Appeal to Immigration Court” (Docket No. 6-5), asserting different

claims than raised in his Petition. He contends that his detention

without a bond hearing violates his right to due process under the

Fifth Amendment because his detention has become unreasonably


                                -9-
prolonged. He also asserts that his continued detention violates

the Eighth Amendment’s excessive bail clause.

       On July 10, 2019, this Court issued an Order (Docket No. 7)

directing the Government to provide supplemental information on the

question of whether Petitioner has appealed his removal order to

the    BIA   and,   if   so,   the    status    of   his   appeal;    and   whether

Petitioner has filed a Petition for Review or any other request for

relief with the Second Circuit and, if so, the status of such

request(s).

       On July 18, 2019, the Court received from Garcia a copy of a

Memorandum     from      Suffolk     County    Court   dated   June    26,    2019,

acknowledging receipt of correspondence and informing him that

“[m]otions must comply with all provisions of CPLR Article 22.” It

is unclear why Garcia filed this document with this Court. Also

received from Garcia on July 18, 2019, was a “Filing Receipt for

Appeal” from the BIA dated June 24, 2019.

       On July 30, 2019, the Government filed a Declaration of

Deportation Officer Joseph Marchewka (Docket No. 9) in response to

the July 10, 2019 Order. The Government indicates that the BIA

accepted Petitioner’s late appeal on June 24, 2019. The Government

attached a copy of the same filing receipt that Garcia submitted.

Apparently, the BIA has not yet issued a briefing schedule on

Garcia’s appeal.

III.    Scope of Review


                                        -10-
     Title 28 U.S.C. § 2241 grants this Court jurisdiction to hear

habeas corpus petitions from aliens claiming they are held “in

violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Zadvydas v. Davis, 533 U.S. 678,

687 (2001) (citing 28 U.S.C. § 2241(c)(3)). However, the REAL ID

Act of 2005, Pub. L. No. 109-13, § 106(a), 199 Stat. 231 (May 11,

2005) amended the Immigration and Nationality Act (“INA”) to

provide that petitions for review filed in the appropriate Courts

of Appeals were to be the “sole and exclusive means for judicial

review” of final orders of removal. Ruiz-Martinez v. Mukasey, 516

F.3d 102, 113 (2d Cir. 2008) (citing REAL ID Act § 106(c); 8 U.S.C.

§ 1252(a)(5)). In other words, the REAL ID Act “strips district

courts of jurisdiction to hear habeas petitions challenging final

orders of deportation. . . .” De Ping Wang v. Dep’t of Homeland

Sec., 484 F.3d 615, 615-16 (2d Cir. 2007). District courts still

are empowered to grant relief under § 2241 to claims by aliens

under a final order of removal who allege that their post-removal-

period   detention   and     supervision   are   unconstitutional.       See

Zadvydas, 533 U.S. at 687-88; see also Hernandez v. Gonzales, 424

F.3d 42, 42–43 (1st Cir. 2005) (“The Real ID Act deprives the

district courts of habeas jurisdiction to review orders of removal,

. . . [but] those provisions were not intended to ‘preclude habeas

review   over   challenges   to   detention   that   are   independent   of




                                   -11-
challenges       to    removal   orders.’”)      (quoting   H.R.    Cong.    Rep.

No. 109-72, at *43 2873 (May 3, 2005)).

      Although this Court has jurisdiction to decide statutory and

constitutional challenges to civil immigration detention, it does

not have jurisdiction to review the discretionary decisions of the

Attorney General. Zadvydas, 533 U.S. at 688 (citing 8 U.S.C.

§ 1252(a)(2)(B)(ii)) (“[N]o court shall have jurisdiction to review

. . . any other decision or action of the Attorney General . . .

the authority of which is specified under this subchapter to be in

the discretion of the Attorney General.”). “[W]hether the district

court has jurisdiction will turn on the substance of the relief

that a [petitioner] is seeking.” Delgado v. Quarantillo, 643 F.3d

52, 55 (2d Cir. 2011) (per curiam).

IV.   Discussion

      A.    Detention in Violation of INA § 241 and the Interim
            Regulations

      Citing Zadvydas, 533 U.S. at 699-700, Garcia asserts that

Section    241    of    the   INA   does   not    authorize   ICE    to     detain

indefinitely an alien subject to a final order of removal. However,

Petitioner is presently detained pursuant to 8 U.S.C. § 1226(c)

because the IJ’s order of removal is on appeal before the BIA. In

other words, the IJ’s order is not deemed a “final” order of

removal, and Garcia is not detained pursuant to INA § 241, 8 U.S.C.

§ 1231. Therefore, Garcia does not have a colorable claim under INA

§ 241.

                                      -12-
      B.        Due Process Claims

                1.   Overview

      Under the “Count One” heading in the Petition, Garcia asserts

that his detention is indefinite because he cannot be removed from

the United States, and therefore his detention violates substantive

due process. To the extent that Garcia claims that he “cannot be

removed,” this assertion is premature given that he is not under a

final order of removal; thus, ICE has not yet attempted to execute

his removal to El Salvador. As an aside, the Court notes that there

do   not   appear     to   be    any   institutional   barriers    to   Garcia’s

repatriation to El Salvador assuming that his removal order is

affirmed and his applications for relief from removal are denied.

      Under Count Two, which also is denominated “Substantive Due

Process,” Garcia asserts that he is a lawful permanent resident,2

and that his “continued indefinite detention without a hearing

before     an    impartial      adjudicator    infringes   upon   his   right   to

procedural due process in violation of the Fifth Amendment.” The

Government argues that Garcia already has had one bond hearing and

that he is not entitled to a second one as a matter of statutory,

regulatory, or constitutional law. The Government further argues

that Garcia’s detention is neither indefinite nor unreasonable

because it has a definite end-point (i.e., the conclusion of his

      2

      Garcia’s assertion that he is a lawful permanent resident (“LPR”) is not
substantiated by the record before the Court. He entered the country illegally
and there is no evidence that he ever was accorded LPR status.

                                        -13-
removal proceedings) and because Garcia has acted to prolong his

detention by challenging the IJ’s removal order.

          2.   Statutory and Regulatory Framework

     As an initial matter, the Court observes that the Government’s

reference to Garcia having had a bond hearing is not entirely

accurate. As explained below, Garcia has not had a bond hearing as

that term is generally understood; that is, he has not had a

neutral decision-maker consider whether he is a flight risk or a

danger to the community. Nor is Garcia eligible for one as a matter

of regulatory or statutory law. Garcia is detained pursuant to 8

U.S.C. § 1226(c), which provides for mandatory detention of certain

criminal aliens:

     (1) Custody. The Attorney General shall take into custody
     any alien who--

     (A) is inadmissible by reason of having committed any
     offense covered in section 1182(a)(2) of this title,

     (B) is deportable by reason of having committed any
     offense covered in section 1227(a)(2)(A)(ii), (A)(iii),
     (B), (C), or (D) of this title,

     (C) is deportable under section 1227(a)(2)(A)(i) of this
     title on the basis of an offense for which the alien has
     been sentence[d] to a term of imprisonment of at least 1
     year, or

     (D) is inadmissible under section 1182(a)(3)(B) of this
     title or deportable under section 1227(a)(4)(B) of this
     title,

     when the alien is released, without regard to whether the
     alien is released on parole, supervised release, or
     probation, and without regard to whether the alien may be
     arrested or imprisoned again for the same offense.


                               -14-
      (2) Release.

      The Attorney General may release an alien described in
      paragraph (1) only [in limited circumstances that are not
      applicable in Garcia’s case].3


8 U.S.C.A. § 1226(c)(West 2019) (footnote omitted).

      Three of the charges in the Government’s Additional Charges of

Inadmissibility/Deportability issued on April 13, 2018, relate to

Garcia having committed offenses “covered in [Title 8 U.S.C.]

section 1182(a)(2)[,]” 8 U.S.C. § 1226(c)(1)(A). Thus, assuming the

correctness of the Charges of Inadmissibility/Deportability, Garcia

is ineligible for release under the statute and regulations.

      While the applicable statute and regulations prohibit an IJ

from releasing an individual detained pursuant to Section 1226(c),

see 8 C.F.R. § 1003.19(h)(2)(i)(D), a person detained under §

1226(c) may request a hearing before an IJ to assess whether he or

she is actually subject to mandatory detention under the statute.

Hernandez v. Decker, No. 18-CV-5026(ALC), 2018 WL 3579108, at *2

n.4 (S.D.N.Y. July 25, 2018), appeal withdrawn, No. 18-2824, 2019

WL 1377025 (2d Cir. Feb. 5, 2019) (citing 8 C.F.R. § 1003.19(a),

(b), and (h)(2)(ii); Matter of Joseph, 22 I. & N. Dec. 799 (BIA

1999)). Such a hearing, known as a “Joseph hearing,” “charges ICE

with the initial burden of showing there is ‘reason to believe’

      3

      “[T]the Attorney General ‘may release’ one of those aliens ‘only if the
Attorney General decides’ both that doing so is necessary for witness-protection
purposes and that the alien will not pose a danger or flight risk, § 1226(c)(2).”
Jennings v. Rodriguez, 138 S. Ct. 830, 833 (2018) (quoting 8 U.S.C. § 1226(c)).

                                      -15-
that the detained alien is deportable or admissible under a ground

listed    in   Section       1226(c)(1)(A)-(D).”          Id.    (quoting      Matter   of

Joseph, 22 I. & N. Dec.at 803-04; citing Matter of U-H-, 23 I. & N.

Dec.   355,     356    (BIA    2002)      (“reason       to    believe”      standard    is

equivalent to “probable cause” standard)).

       Once    ICE    has    carried      that    burden,      an    alien    “may    avoid

mandatory detention by demonstrating that he is not an alien, was

not convicted of the predicate crime, or that [ICE] is otherwise

substantially unlikely to establish that he is in fact subject to

mandatory detention.” Demore v. Kim, 538 U.S. 510, 514 n.3 (2003)

(citations omitted)). In other words, an individual detained under

§ 1226(c) may secure a bond hearing only if he or she is able to

affirmatively         demonstrate        that    the     Government’s        charges    are

meritless, and therefore, he or she is not “properly included”

under § 1226(c). Matter of Joseph, 22 I. & N. Dec. at 806 (“[A]

lawful    permanent         resident     will     not    be     considered     ‘properly

included’ in a mandatory detention category when an Immigration

Judge . . . is convinced that the Service is substantially unlikely

to establish at the merits hearing, or on appeal, the charge or

charges   that       would    otherwise        subject    the    alien    to   mandatory

detention”);         see    also   id.    at     807    (“In    requiring      that     the

Immigration      Judge        be   convinced       that        the    [Government]       is

substantially unlikely to prevail on its charge, when making this

determination before the resolution of the underlying case, we


                                           -16-
provide both significant weight to the [Government]’s ‘reason to

believe’ that led to the charge and genuine life to the regulation

that allows for an Immigration Judge’s reexamination of this

issue.”).

      Here, it appears that Garcia had a Joseph hearing although

there is no transcript of the hearing,4 just the “check the box”

“Order Of The Immigration Judge With Respect To Custody” (“Custody

Order”) issued by the IJ on June 4, 2018. See Docket No. 4-2, p. 13

of 54. The Custody Order indicates that Garcia’s request for a

change in custody status was denied; the box next to “OTHER” is

checked and there the following handwritten notation: “INA 236(c)

applies per INA § 212(a)(2)(A)(i)(II)”.             Docket No. 6-3,5 p. 44 of

166. Thus, the IJ apparently found that Garcia was convicted of one

or more of the predicate crimes in the Additional Charges of

Inadmissibility/Deportability, rendering him subject to mandatory

detention    without a     bond   hearing.    The    word     “waived”   next    to

“APPEAL”    has   been   circled.    However,       Garcia,    acting    pro    se,

submitted a “Bail Bond Request from Respondent” to the Immigration


      4

      “Joseph hearings are not contemporaneously recorded verbatim as a matter
of policy; rather, Joseph hearings are normally summarized by the IJ’s order
determining that a noncitizen is subject to mandatory detention or is eligible
for a bond hearing. However, when a party appeals a Joseph decision, the IJ
drafts a short bond memorandum providing the reasons for his or her decision in
that context.” Gayle v. Johnson, 81 F. Supp.3d 371, 381 (D. N.J. 2015), vacated
on other grounds and remanded sub nom. Gayle v. Warden Monmouth Cty. Corr. Inst.,
838 F.3d 297 (3d Cir. 2016).
      5

      The copy submitted by the Government as part of Docket No. 4-2 is
illegible; the copy submitted by Garcia as part of Docket No. 6-3 is legible.

                                      -17-
Court on June 15, 2018; these documents were rejected for filing

because Garcia was represented and because, based on the June 4,

2018 hearing, the IJ “does not have jurisdiction to set bail in

your case.” Docket No. 6-3, p. 43 of 116.

       There appears to be no dispute at this juncture that Garcia is

statutorily subject to mandatory detention during the pendency of

his withholding-only proceedings. The Court turns next to the

question of what, if any, due process limitations are there on

mandatory detention of criminal aliens.

            3.     Constitutional Analysis

       In Lora v. Shanahan, 804 F.3d 601 (2d Cir. 2015), vacated, 138

S. Ct. 1260 (2018), the Second Circuit concluded that mandatory

detention under Section 1226(c) could become so prolonged that it

would violate the alien’s due process right. See id. at 613-14

(“[M]andatory detention under section 1226(c) is permissible, but

that   there     must    be   some   procedural      safeguard   in    place   for

immigrants detained for months without a hearing. Accordingly, we

join every other circuit that has considered this issue, as well as

the government, in concluding that in order to avoid serious

constitutional concerns, section 1226(c) must be read as including

an implicit temporal limitation.”) (collecting cases). The Second

Circuit    went    one    step   further      and,   applying    the   canon   of

constitutional avoidance, construed Section 1226(c) to require that

an alien be afforded a bail hearing before an immigration judge


                                       -18-
within six months of his or her detention at which the Government

must prove by clear and convincing evidence that the alien is a

flight risk or a danger to the community. Lora, 804 F.3d at 616

(citation and footnote omitted).

     The Supreme Court rejected that approach in Jennings v.

Rodriguez, 138 S. Ct. 830 (2018), reversing the Ninth Circuit case

on which Lora’s analysis heavily relied. The Supreme Court held

that application of the canon of constitutional avoidance was

erroneous because “[Section] 1226(c) does not on its face limit the

length of the detention it authorizes.” Id. at 846. The Ninth

Circuit’s interpretation of that provision to “include an implicit

6-month time limit on the length of mandatory detention,” the

Jennings court reasoned, “falls far short of a plausible statutory

construction.” Id. (internal quotation marks omitted).

     Several weeks after deciding Jennings, the Supreme Court

granted certiorari in Lora, vacated the Second Circuit’s judgment,

and remanded the case “for further consideration in light of

Jennings.” 138 S. Ct. 1260. The Second Circuit did not have

occasion to consider Jennings’ effect because, in the interim, the

petitioner had received cancellation of removal and had been

released. Accordingly, the Circuit dismissed the case as moot. Lora

v. Shanahan, 719 F. App’x 79, 80 (2d Cir. 2018) (summary order).

     While   the   Supreme   Court    in    Jennings   found   nothing   in §

1226(c)’s language that would be interpreted as requiring periodic

                                     -19-
bond hearings, it expressly “d[id] not reach” the constitutional

question of whether, as the Second Circuit had held in Lora, the

Fifth   Amendment’s   Due   Process   Clause   prohibits   the   prolonged

detention of an alien without a bond hearing. Id. at 851. Instead,

it remanded the aliens’ constitutional arguments to the Ninth

Circuit for consideration in the first instance. 138 S. Ct. at 851;

see also Hechavarria v. Sessions, 891 F.3d 49, 58 (2d Cir. 2018),

as amended (May 22, 2018) (discussing Jennings and remanding case

to district court for consideration in the first instance of the

appropriate remedy for alien detained under § 1226(c)).               Thus,

Jennings left open the possibility that individual detentions

without bond hearings might eventually violate due process. See

Hechavarria, 891 F.3d at 58; Cabral v. Decker, 331 F. Supp.3d 255,

260 (S.D.N.Y. 2018) (citing Sajous v. Decker, No. 18cv2447, 2018 WL

2357266, at *1 (S.D.N.Y. May 23, 2018)).

     Since   Jennings   called   into    question   whether   due   process

requires a six-month bright-line limitation on the detention of

aliens under § 1226(c), district courts in this Circuit and other

circuits have applied a “fact-based analysis” to determine whether

mandatory detention under Section 1226(c) has become unreasonable.

See, e.g., Cabral, 2018 WL 4521199, at *4 (collecting cases).

In Sajous, for example, the district court examined five factors to

determine whether the petitioner’s continued detention without a

bond hearing had become unreasonable: (i) “the length of time the


                                  -20-
alien has already been detained”; (ii) “whether the alien is

responsible for the delay”; (iii) “whether the detained alien has

asserted defenses to removal”; (iv) “whether the alien’s civil

immigration detention exceeds the time the alien spent in prison

for the crime that rendered him removable”; and (v) “whether the

facility   for   the   civil   immigration   detention   is   meaningfully

different from a penal institution for criminal detention.” Sajous,

2018 WL 2357266, at *10–*11 (internal quotations omitted). District

courts have identified “other pertinent factors including ‘which

party bears responsibility for the prolonged detention, whether the

continued duration of the detention is finite or near conclusion,

and the interests served by continued detention.’” Traore v.

Ahrendt, No. 18-CV-794(JMF), 2018 WL 2041710, at *1 (S.D.N.Y. Apr.

30, 2018) (quoting Johnson v. Orsino, 942 F. Supp.2d 396, 409

(S.D.N.Y. 2013); other quotation and citation omitted).

     The Court turns first to the length of the detention—here,

Garcia will have been detained without a bond hearing 17 months as

of August 15, 2018. The length of his proceedings to date is not

insignificant and, accordingly, the Court finds that it weighs in

his favor.   On the other hand, 17 months does not exceed the time

Garcia spent in prison for the crimes that have rendered him

inadmissible. As discussed above, Garcia’s most recent convictions

subjected him to an aggregate determinate sentence of 9 years’

imprisonment; however, it appears that Garcia served approximately


                                   -21-
4 years and 8 months in prison (from July 2013, until March 2018,

when he was taken into DHS custody). The fact that Garcia has not

been   civilly     detained    longer         than   the    time    he   was   actually

incarcerated for the predicate crimes weighs against finding a due

process violation.

       Also, “the sheer length of the proceedings is not alone

determinative of reasonableness,” Debel, 2014 WL 1689042, at *5,

and    courts    in   this   Circuit         routinely     have    found   periods     of

detention       comparable    to        or    greater      than    Garcia’s      to    be

constitutional. See, e.g., Richardson v. Shanahan, No. 15 CIV. 4405

AJP, 2015 WL 5813330, at *6 (S.D.N.Y. Oct. 6, 2015) (citing Hylton

v. Shanahan, 15 Civ. 1243, 2015 WL 36044328, at *1, *5–6 (S.D.N.Y.

June    9,   2015)    (23-month     detention        constitutional);          Baker   v.

Johnson, 2015 WL 2359251, at *13 (11-month detention at time of

filing and likely 15 to 17-month total detention constitutional);

Vaskovska v. Holder, No. 14–CV–270, 2014 WL 4659316, at *1–*4

(W.D.N.Y. Sept. 17, 2014) (15 month detention by date opinion

issued constitutional); Debel, 2014 WL 1689042, at *6 (18-month

detention       constitutional      even        though     total     detention        time

ultimately      was   “likely”     to    exceed      2   years);    Johnson,     942   F.

Supp.2d, at 408–10 (15-month detention constitutional); Johnson v.

Phillips, No. 10–CV–480, 2010 WL 6512350 at *6–*7 (W.D.N.Y. Dec.

20, 2010) (17-month detention), report & rec. adopted, 2011 WL

1465448 (W.D.N.Y. Apr. 18, 2011); Luna–Aponte v. Holder, 743 F.

                                             -22-
Supp.2d 189, 197 (W.D.N.Y. 2010) (detention for over 3 years

constitutional); Adreenko v. Holder, 09 Civ. 8535, 2010 WL 2900363,

at    *3–*4    (S.D.N.Y.          June     25,     2010)     (13-month       detention

constitutional); Adler v. U.S. Dep’t of Homeland Sec., 09 Civ.

4093, 2009 WL 3029328, at *2 (S.D.N.Y. Sept. 22, 2009) (15-month

detention constitutional)).

      Significantly, there is no evidence that the proceedings have

been prolonged by dilatory tactics on the part of the Government.

See Debel v. Dubois, No. 13-CV-6028(LTS)(JLC), 2014 WL 1689042, at

*5 (S.D.N.Y. Apr. 24, 2014) (“[T]he principal factor considered in

constitutional review of detention pending removal proceedings is

the   degree    to   which    the    proceedings         have   been    prolonged   by

unreasonable government action.”)); see also Demore, 538 U.S. at

532–33 (Kennedy, J., concurring) (“Were there to be an unreasonable

delay   by     the   INS     in     pursuing     and       completing    deportation

proceedings, it could become necessary then to inquire whether the

detention [under § 1226(c)] is not to facilitate deportation, or to

protect against risk of flight or dangerousness, but to incarcerate

for other reasons. . . .”) (emphasis supplied). The Second Circuit

has indicated that this factor weighs against an alien who has

“‘substantially      prolonged       his    stay    by     abusing     the   processes

provided to him,’” but not “an immigrant[, such as Garcia,] who

simply made use of the statutorily permitted appeals process.”

Hechavarria, 891 F.3d at 56 n.6 (quoting Nken v. Holder, 556 U.S.


                                         -23-
418, 436 (2009)). The Court accordingly finds that neither party is

at fault for any delay, which appears largely due to the burgeoning

case docket of the Immigration Court in Batavia.

     Next, courts have considered whether the detained alien has

asserted   colorable   defenses      to    removal.   Garcia   has   filed

applications   for   asylum   and    for   deferral   of   removal   under

Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (CAT), Art. 3, Dec. 10, 1984, S. Treaty

Doc. No. 100–20, p. 20, 1465 U.N.T.S. 85; 8 CFR § 1208.17(a)

(2012). He asserts that his “claim for relief is viable” and that

he has “a strong likelihood of success,” yet also states that he

“does not challenge the decision of IJ. . . .” Docket No. 6-1, p.

11 of 19. At best, Garcia has made no showing to this Court

regarding the potential merits of his appeal; at worst, he appears

to concede the correctness of the IJ’s decision. This weighs

against any finding of a due process violation. See, e.g., Young v.

Aviles, 99 F. Supp.3d 443, 453-54 (S.D.N.Y. 2015) (noting that “an

application for cancellation of removal is not a challenge to

removability, but rather a request for discretionary relief and

finding that because the petitioner “provid[ed] no detail,” it was

“impossible for the Court to conclude that his asylum application

represents a substantial challenge to removal”).

     As to the factor that considers whether the facility where the

alien is detained “is meaningfully different” from a facility used


                                    -24-
for criminal detention, the Government has submitted a declaration

from Kyle A. Hobart (“Hobart”) (“Hobart Decl.”) (Docket No. 4-3).

Hobart, the Assistant Officer in Charge at the BFDF, describes in

detail the living conditions, facilities, and programs available to

detainees housed there. Hobart indicates that persons held at BFDF

generally do not face the same level of restrictions typical for

someone held at a prison. See Hobart Decl. ¶ 7. For instance,

Hobart states that at night, most persons held at BFDF are not

locked in a cell, as would be typical in a prison. Id. ¶ 8. Hobart

avers   that   detainees   have   access   to   tablets   that   provide

entertainment in the form of movies, music and video games. Id. ¶

7. In addition, they have considerable access to the law library

for legal research using law books, computers, and tablets; the

BFDF’s visitation schedule allows for “virtually unlimited attorney

visitation and phone calls for case review and preparation.” Id. ¶

9. While there are more restrictions on movement for detainees

“with significant criminal histories,” Garcia has not described in

particular what his living conditions are; he simply states that he

faces “stress and anxiety issues” at the BFDF which is “not

different than other penal institutions[.]” Docket No. 6-1, p. 11

of 19. Lacking any detail about Garcia’s own experience at the

BFDF, and in light of Hobart’s declaration setting forth a number

of factors that differentiate the BFDF from a typical correctional

facility, this factor does not weigh in Garcia’s favor.


                                  -25-
       Considering all of the factors in total, the only factor that

weighs in Garcia’s favor is the length of his detention but, as

courts      have   found,    that   factor       is   not   to   be   considered    in

isolation. The other factors either weigh in the Government’s favor

or are neutral at this point due to the lack of information

available to the Court. The Court finds that Garcia’s detention

without a bond hearing has not been so unreasonably long as to

violate his constitutional due process. “Nevertheless, ‘[i]f, at

some point in the future, there are factors involving the length of

his    detention     [that]      implicate       constitutional       concerns,    the

petitioner is entitled to file another habeas petition.’” Young, 99

F. Supp.3d at 456 (quoting Andreenko, 2010 WL 2900363, at *4

(citing cases; footnote omitted).

       C.     The Eighth Amendment Claim

       Garcia asserts that his prolonged detention violates the

Eighth Amendment which prohibits “excessive bail.” Here, Garcia has

not been granted release on bond; thus, he has no basis for arguing

that the Government is asking him to pay an excessive amount of

bail   in    order   to     be   released    from     custody.    Therefore,      this

contention lacks merit.

V.     Conclusion

       For the foregoing reasons, the Petition therefore is dismissed

without      prejudice    with    leave     to   refile     if   or   when   Garcia’s




                                          -26-
detention becomes unreasonably prolonged.      The Clerk of Court is

directed to close this case.

     SO ORDERED.

                                        s/ Michael A. Telesca


                                 HONORABLE MICHAEL A. TELESCA
                                 United States District Judge

Dated:    August 13, 2019
          Rochester, New York.




                                 -27-
